Title: From John Adams to François Adriaan Van der Kemp, 26 May 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Reverend Honourable learned, Venerable and dear Sir,
Quincy May 26th 1816

As I stand in great need of a Casuist in Phylosophy, Morality and Christianity; to whom Should I apply, but to you, whom I consider as the best qualified of all my Friends?
The Stoicks, the Christians, the Mahometans and our North American Indians, all agree, that Complaint is unmanly, unlawful and impious. To bear Torment without a murmur, a Sigh, a Groan, or a distortion of Face or Feature or a Wryth or contorsion of the Body, is consumate Virtue, Heroism and Piety, Mr Lear has compleated the Glory of Great and good Washington, by informing Us that he suffered great distress without a Sigh or a Groan. Jeptha’s Daughter, Agamemnons Iphigenia, The Hindoo Widows who roast broil and fry, with their Husbands Bones probably utter no Shrieks. The Son of Acknomack never complained. Brissot and Some of his Colleagues are said to have pronounced “Vive la Repub,” when the Guilotine, has cut of the head, which hopping and bouncing and rolling, has articulated the Syllable “lyke,” after it was Sundered from the Shoulders.
I can almost believe all this. The History of the Christian Martyrs and the French Clergy on the Second of September, Seem to render it credible. Indeed, in the course of my Strange Life, I have had, at times Some Feelings of a like kind; but I do not give So much Weight to all these as to the cool declaration of our excellent, and blessed, tho’ once passionate Dr Chauncey, that he had found by Experience, that a Man could lye all night upon his Pillow, under the most excruciating Torment of Tooth ache, Head ache, Rhumatism or Gout, unable to Sleep a Wink, without uttering one Groan Sigh, or Syllable.
Now sir, please to tell me what Virtue there is in all this? A common Man, as I am informed, was lately asked What he meant by the Word Resignation? His Answer was “I cannot help it” Could Socrates have given a better Answer?
Resignation is our own Affair. What good does it do to God? Prudence dictates to Us, to make the best We can of inevitable Evils. We may frett, and fume and peeve and Scold and rave, but What good does this do? It hurts Ourselves, and may hurt our Neighbours by the weak Silly, foolish Example, but does no good in the Universe that We can imagine.
Voltaire for the last ten years of his Life, Seemed to adopt as a kind of Motto “Vieux, et malade” and I might adopt for mine Vieux et malade, paralytique et presque Aveugle. My Wife has been Sick all Winter frequently at the point of death in her own opinion, I have been Sick in the Beginning of Winter and the beginning of Winter Spring and the good for nothing all the year round. I have lost the ablest Friend I had on Earth in Mr Dexter. Is all this Complaint? If I say I have the Tooth Ache, the Head Ache, the Ear Ache, the Cholic, the Gout the Gravel the Stone, or the Rheumatism; is this Complaint? As I have alluded to Washington, I may quote Franklin. The Aged Phylosopher alighted from his Coach at my door, at Auteuil, on an Invitation to dinner. I never Saw a more perfect Picture of Horror Terror or Grief, than his Countence. I was Shocked with Surprize and Compassion. He turned to his Coachman and said “You need not come for me; I will walk home.” (to Passy, about two miles.) He then turned to me, and said “I will never enter the Door of a Coach again, at least if I cannot find a Coachman, who has the Stone.” I believe he kept his Word. But was this, Complaint.?
I See nothing but Pride Vanity and Affectation and Hypocrisy in these pretended Stoical Apathies. I have so much sympathy and Compassion for human Nature, that a Man or a Woman may grunt and groan, Shrieck or Scream, weep, cry or roar, as much as Nature dictates under extream distress, provided there be no affectation; for there may be Hypocricy even in these Expressions of Torture,. I have not alluded to the Crucifictions of the Convulsionaries of Paris.
Pray, enlighten my Conscience.
Now, for the Travels on and about the Oneida Lake, which I read with more Interest than Scotts Monument of clannish Fable the Lady of the Lake. Receiving it without any Letter, I concluded it was to be returned to you. Wishing Mr Johnson might have the pleasure and Advantage of reading it, I requested him to return it to you. I no more suspected it to come from De Witt Clinton than from the Prophet of Wabash, or the Prophet of Oneida, or the Up and down Phylosopher and Hero of Elba and St. Helena. Had Mr Clinton condescended to drop me a Line I should have delivered the Manuscript to Mr Quincy as you intended.
I lament the Misfortunes of Frieind Geselaers Family as do those of my Friend Gerry’s and many others of the most virtuous and meritorious Men I have known, I cannot say I have never Seen the Seed of honest Men begging Bread. But I believe Equity as well as goodness will prevail in the Universe throughout This is a fundamental Article in the Faith of your Friend 
John Adams
dear Sir
I add a postscript to tell you the news, I heard last Evening, that Mr B Guild, a young Lawyer Nephew to an Quincy is engaged to your Friend miss Elliot, your Letter I have received shall reply to it hereafter—